Citation Nr: 1824863	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-28 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a hiatal hernia with esophagitis and gastritis from October 1, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse



ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to October 1981.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded the case in August 2016 for further development.

The Veteran testified at an October 2017 videoconference hearing before the undersigned.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2017 hearing, the Veteran indicated that his service-connected hiatal hernia with esophagitis and gastritis had worsened.  The Board notes that the Veteran last underwent a VA examination evaluating his hiatal hernia with esophagitis and gastritis in May 2013, over four years ago.  Therefore, a more contemporaneous examination is warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the rating of the disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Furthermore, the Board finds that, as the issue of whether the Veteran is entitled to a TDIU may be affected by the outcome of his increased rating claim for a hiatal hernia with esophagitis and gastritis, the issues are inextricably intertwined.  The Veteran's TDIU claim cannot be decided until the increased rating claim has been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding VA and private treatment records.  Specifically, he should be requested to provide authorization for VA to obtain private medical records from Dr. Patel and Dr. Ghanta as identified by the Veteran during the October 2017 Board hearing.
 
2.  After completing the above, to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his hiatal hernia with esophagitis and gastritis.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

The examiner should provide current findings regarding all symptoms associated with the service-connected hiatal hernia with esophagitis and gastritis disability and should opine as to their severity.

The examiner should comment on the extent of any functional impairment caused by the Veteran's hiatal hernia disability, to include in an occupational setting and in performing ordinary, daily activities. 

All findings should be fully documented in the examination report. The examiner must provide a complete rationale for any opinion(s) offered.

3.  After ensuring compliance with the above, readjudicate the claims.  Readjudicate the issue of entitlement to a TDIU, with consideration of referral to the Director, Compensation Service, for extra-schedular consideration of a TDIU, if appropriate.  

4.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and allow an appropriate period of time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




